

Exhibit 10.5


ANGELICA CORPORATION
RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement (this “Agreement”) is made and entered into as
of June 6, 2005 by and between Angelica Corporation, a Missouri corporation (the
“Company”) and David A. Van Vliet (“Executive”).


WHEREAS, Executive has heretofore performed valuable services for the Company
and the Company desires to encourage Executive to continue to perform such
services in the future; and


WHEREAS, in consideration of the foregoing, the Board of Directors of the
Company desires to award shares of the Company’s common stock, $1.00 par value
(the “Common Stock”), to Executive pursuant to Section 2.4(e) of that certain
employment agreement dated June 1, 2005 by and between the Company and Executive
(the “Employment Agreement”) and Executive desires to receive such shares on the
terms and conditions, and subject to the restrictions, herein set forth; and


NOW, THEREFORE, in consideration of the terms and conditions herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties hereto, the parties hereby
agree as follows:


Section 1. Definitions.


As used in this Agreement, the following terms shall have the following
meanings:





 
A.
“Award” means the award provided for in Section 2.
       
B.
“Board of Directors” means the Board of Directors of the Company.
       
C.
“Change in Control” means:
         
(i) the acquisition by an individual, entity or group, or Person (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of ownership of 20% of more of either (a) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); or
         
(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director

 
 

--------------------------------------------------------------------------------


 
 
 
subsequent to the date hereof whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
         
(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (1) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportion as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation, entitled to vote generally in the election of directors, and (3) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or
 
       
(iv) Approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or

 
- 2 -

--------------------------------------------------------------------------------


 
 
 
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company.
       
D.
“Date of Award” means June 6, 2005.
       
E.
“Period of Restriction” means with respect to the Restricted Shares, the period
of time between the Date of Award and the date that the Risk of Forfeiture
lapses as set forth in Section 4 of this Agreement.
       
F.
“Restricted Shares” means the number of shares of the Company’s Common Stock
being granted pursuant to Section 2 of this Agreement, as well as any additional
shares of Common Stock or other securities that may be issued after the date of
the initial grant pursuant to Section 8 of this Agreement.
       
G.
“Risk of Forfeiture” mean the possibility that the Restricted Shares may be
forfeited back to the Company as provided for in Section 3.

 
Section 2. Award. Subject to the terms of this Agreement, effective as of the
Date of Award, the Company awards to the Executive an aggregate of Twenty
Thousand (20,000) Restricted Shares, subject to the Risk of Forfeiture set forth
in Section 3 and the limitations on transfer set forth in Section 5.


Section 3. Risk of Forfeiture on Restricted Shares Upon Termination of
Employment during Period of Restriction. If the Executive shall cease to be
employed by the Company during the Period of Restriction, the Executive shall
immediately forfeit to the Company all Restricted Shares that have not
previously vested as provided in Section 4, without any consideration paid to
Executive, and, thereafter, the Executive shall have no further rights with
respect to such Restricted Shares (hereinafter referred to herein as the “Risk
of Forfeiture”).


Section 4. Lapse in Period of Restriction. The Period of Restriction will lapse
with respect to all Restricted Shares then held by the Executive to which the
Risk of Forfeiture is still applicable upon the occurrence of, or in connection
with, a Change in Control as set forth in the Employment Agreement. Unless the
Period of Restriction is vested sooner pursuant to the immediately preceding
sentence, the Period of Restriction for Four Thousand (4,000) Restricted
 
 
- 3 -

--------------------------------------------------------------------------------


 
Shares shall be scheduled to lapse upon the final determination as of the end of
each fiscal year of the Company starting with the 2005 fiscal year and ending
with the 2009 fiscal year that net revenue increases at a cumulative rate of at
least fifteen percent (15%) on an annual basis from the 2004 fiscal year
baseline net revenue from continuing operations (i.e., $316 million) and gross
margin increases by at least 0.9% on an annual basis from the 2004 fiscal year
baseline gross margin from continuing operations (i.e., 15.5%). To the extent
that the Period of Restriction scheduled to lapse for the Restricted Shares in a
particular fiscal year do not fully lapse due to the failure to achieve the
performance levels set forth in the immediately preceding sentence: (i) the
Period of Restriction for two-thirds (2/3) of the Restricted Shares attributable
to such fiscal year will lapse if the cumulative rate of increase in net revenue
from the 2004 fiscal year baseline through the end of the fiscal year is at
least ten percent (10%) on an annual basis and the increase in gross margin from
the 2004 fiscal year baseline through the end of such fiscal year is at least
0.6% on an annual basis; or (ii) the Period of Restriction for one-third (1/3)
of the Restricted Shares attributable to such fiscal year will lapse if the
cumulative rate of increase in net revenue from the 2004 fiscal year baseline
through the end of such fiscal year is at least seven percent (7%) on an annual
basis and the cumulative increase in gross margin from the 2004 fiscal year
baseline through the end of such fiscal year is at least 0.3% on an annual
basis. For purposes of this Section, the lapse in the Period of Restriction for
the Restricted Shares will not be prorated above the designated partial lapse
levels if actual performance for a fiscal year is higher than the designated
levels.


To the extent that the Period of Restriction for all or a portion of the
Restricted Shares that are scheduled to lapse in a prior fiscal year or years
did not lapse due to the failure to meet the cumulative performance levels for
such fiscal year or years, the Period of Restriction for all or a designated
portion of those Restricted Shares applicable to prior fiscal years will lapse
in an subsequent fiscal year if, and at the level that, the cumulative
performance levels for such subsequent fiscal year are achieved. By way of
illustration, assume that for the 2005 fiscal year, the Period of Restriction
for only 1/3 of the Restricted Shares attributable to that year lapse on the
basis of the cumulative performance levels through fiscal 2005, and in the 2006
fiscal year, the Period of Restriction for only 2/3 of the Restricted Shares
attributable to that year lapse on the basis of the cumulative performance
levels through fiscal 2006, and in the 2007 fiscal year, the Period of
Restriction for all of the Restricted Shares attributable to that year lapse on
the basis of the cumulative performance levels through fiscal 2007. In this
case, the Period of Restriction for 1/3 of the 4,000 Restricted Shares
attributable to the 2005 fiscal year, or 1,333 Resticted Shares, will lapse
after the 2005 fiscal year. After the 2005 fiscal year, the Period of
Restriction for 2/3 of the 4,000 Restricted Shares, or 2,667 Restricted Shares,
will lapse plus the Period of Restriction of another 1/3 of the Restricted
Shares, or 1,333 Restricted shares, attributable to the 2005 fiscal year that
did not lapse after the 2005 fiscal year, will lapse. After the 2007 fiscal
year, the Period of Restriction of all 4,000 Restricted Shares attributable to
the 2007 fiscal year plus the Period of Restriction on the remaining 1/3 of the
Restricted Shares attributable to the 2005 and 2006 fiscal years, or 2,667
Restricted Shares in the aggregate, that did not lapse after those prior fiscal
years, will also lapse.
 
- 4 -

--------------------------------------------------------------------------------


 
Section 5. Limitations on Transfer during Period of Restriction. Restricted
Shares may not be sold, assigned, transferred, exchanged, pledged, hypothecated,
or otherwise encumbered during the Period of Restriction, and no such sale,
assignment, transfer, exchange, pledge, hypothecation, or encumbrance, whether
made or created by voluntary act of the Executive or of any agent of the
Executive or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of, the Company or any agent or any
custodian holding certificates for such Restricted Shares during the Period of
Restriction.


Section 6. Shareholder Rights during Period of Restriction. Unless and until the
Restricted Shares are forfeited as set forth in Section 3 hereof, the Executive
shall have all of the rights of a shareholder of the Company with respect to
Restricted Shares, including the right to vote and to receive dividends on the
Restricted Shares, during the Period of Restriction.
 
Section 7. Certificates for Shares. The issuance of the Restricted Shares will
be made in uncertificated book entry form on the date of grant and will remain
in such form through the Period of Restriction. As and when the Period of
Restriction for any of the Restricted Shares lapse, the Company shall cause
actual certificates for such shares to be issued without legend, unless
otherwise required by federal or state securities laws, and promptly delivered
to the Executive .


Section 8. Adjustment in Certain Events. If there is any change in the Common
Stock by reason of stock dividends, split-ups, mergers, consolidations,
reorganizations, combinations or exchanges of shares or the like, each
Restricted Share under this Agreement shall be adjusted in the same manner as
any other share of the Company’s Common Stock and the provisions of this
Agreement shall extend not only to the number of Restricted Shares awarded
hereunder, but also to all additional shares of Common Stock or other securities
received by the Executive pursuant to any such change with respect to the
Restricted Shares granted hereunder, which additional shares of Common Stock or
other securities shall be deemed to be Restricted Shares for purposes of this
Agreement.


Section 9. Amendment. This Agreement may be amended by mutual consent of the
parties hereto by written agreement.


Section 10. Withholding. The Company shall have the right to withhold from or
require Executive to pay to the Company any amounts required to be withheld by
the Company in respect of any Federal, estate or local taxes in respect of the
Restricted Shares or any compensation under this Agreement.


Section 11. Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of Missouri.
 
- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.





   ANGELICA CORPORATION                    
By:
/s/ Stephen M. O’Hara    
Stephen M. O’Hara
   
Chief Executive Officer
         EXECUTIVE               /s/ David A. Van Vliet    David A. Van Vliet




- 6 -

--------------------------------------------------------------------------------

